IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,672-01


EX PARTE SUZANNE MARGARET BASSO





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM CAUSE NO. 0816855-A IN THE 232ND JUDICIAL DISTRICT COURT 
OF HARRIS COUNTY


Per curiam.  


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On August 27, 1999, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Basso v. State, No. AP-73,672 (Tex.
Crim. App. 2003)(not designated for publication).
	Applicant presents forty-three allegations in her application in which she challenges
the validity of her conviction and resulting sentence.  Although an evidentiary hearing was
not held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial court's findings and conclusions.  Based upon the trial court's findings and
conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 20TH DAY OF SEPTEMBER, 2006.

Do Not Publish